Exhibit 10.02
 
EXECUTION COPY
 
One Bio, Corp.
19950 W Country Club Dr.
Suite 100
Aventura FL 33180


July 8, 2011


UTA Capital LLC
YZT Management LLC
c/o Mr. Udi Toledano, Managing Member
100 Executive Drive, Suite 330
West Orange, NJ 07052


Gal Dymant
Flat B, 21/F
Tower 1, Estoril Court
55 Garden Road
Hong Kong, HK


Alan Fournier
11 Spring Hollow Road
Far Hills, New Jersey 07931


Ladies and Gentlemen:


One Bio, Corp. (the “Company”) and UTA Capital, LLC, Gal Dymant and Alan
Fournier (collectively, the “Consulting Firms”) are parties to that certain
consulting letter agreement dated as of February 28, 2011 (the “Prior
Agreement”).  This letter confirms the mutual understanding of the Company and
the Consulting Firms with respect to certain provisions of the Prior Agreement
effective as of the date of this letter agreement.   Capitalized terms used
herein and not defined shall have the meaning ascribed to them in the Prior
Agreement.  In consideration of the mutual promises contained herein and under
the Prior Agreement and the continued performance of the parties of their
continuing obligations under the Prior Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
 
1. Share Put Right.  The Put Right under paragraph 3(a) of the Prior Agreement
is hereby amended and modified as follows:
 
(a)           The Company hereby agrees to purchase from each of the Consulting
Firms, severally and not jointly, and each Consulting Firm hereby agrees to sell
to the Company, severally and not jointly, the shares of the Company’s common
stock identified on Schedule 1 attached hereto (the “Put Shares”) on the terms
set forth below (the “Put Right”):
 
(i)           Price. The price per share to be paid by the Company for the Put
Shares shall be $5.3893 per share, net of any taxes and transfer fees; and
 
 
1

--------------------------------------------------------------------------------

 
 
(ii)           Closing. The issuance and sale of the Put Shares shall be
completed as follows:
 
(A)            up to 79,788 shares for $430,000 on the earlier to occur of (1)
the Extended Maturity Date, or (2) such earlier date as the Notes are repaid in
full by the Company (the earlier of such dates, the “First Put Date”);
 
(B)           up to 108,881 shares for $586,800 on the four month anniversary of
the First Put Date; and
 
(C)           up to 111,331 shares for $600,000 on the seven month anniversary
of the First Put Date.
 
(b)           Security.  As security for the Company’s obligations with respect
to the Put Right set forth above, the pledge and security obligations of the
Company to the Consulting Firms set forth in that certain Securities Purchase
and Registration Rights Agreement dated January 8, 2009, as extended, modified
and amended through the date hereof, shall survive and continue in full force
and effect until such time as all amounts owing to the Consulting Firms under
this letter agreement or any other agreement or instrument have been paid in
full.
 
(c)           Allocation.  Put Shares shall be allocated among the Consulting
Firms in accordance with Schedule 1 attached hereto.
 
2. Enforceability.  Except as specifically modified herein, all prior written
agreements between the Company and the Consulting Firms remain in full force and
effect.
 
3. Amendment and Waiver.  No term, covenant, agreement or condition of this
letter agreement may be amended unless in a writing and executed by all of the
parties hereto affected thereby.  No waiver of any term, covenant, agreement or
condition of this letter agreement by a party shall be effective unless in
writing executed by the waiving party.
 
4. Successors and Assigns.  This letter agreement shall be binding on and inure
to the benefit of the respective successors and assigns of the parties hereto
whether so expressed or not, and shall be subject to the terms and conditions of
any prior written agreements between the parties.
 
5. Counterparts.  This letter agreement may be executed by one or more of the
parties to this letter agreement in any number of separate counterparts, each of
which, when so executed, shall be deemed an original, and all of said
counterparts taken together shall be deemed to constitute but one and the same
instrument.
 
6. Severability.  In case any one or more of the provisions contained in this
letter agreement or in any instrument contemplated hereby, or any application
thereof, shall be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and therein, and any other application thereof, shall not in any way be
affected or impaired thereby.
 
 
2

--------------------------------------------------------------------------------

 
 
7. Conflict with Existing Loan Documents.  Notwithstanding any provision to the
contrary contained in this letter agreement or any other written agreement
between the parties, if any of the provisions of any other written agreement
between the parties conflict with or are inconsistent with the provisions of
this letter agreement, this letter agreement shall control and govern.
 
8. Captions.  The captions and headings of this letter agreement are for
convenience of reference only and shall not affect the interpretation of this
letter agreement.
 
9. Governing Law.  WITH RESPECT TO ANY ACTION OR DISPUTE BETWEEN COMPANY AND THE
PURCHASERS THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
 
[Signature Page to Immediately Follow]
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.

 
 

  COMPANY:           ONE BIO, CORP.          
 
By:
/s/Marius Silvasan       Name :       Title :       Address:     8525 NW 53rd
Terr., Suite C101                             Doral, Fl 33166       Attention:  
Chief Executive Officer  

 



  CONSULTING FIRMS:           UTA CAPITAL LLC,     a Delaware limited liability
company           By: YZT Management LLC, its Managing Member          
 
By:
/s/ Udi Toledano       Name: Udi Toledano       Title:  Managing Member      
Address:    100 Executive Drive, Suite 330                            West
Orange, NJ 07052  








 
4

--------------------------------------------------------------------------------

 



  GAL DYMANT            
By:
/s/ Gal Dymant       Gal Dymant               Address:      Flat B, 21/F      
                      Tower 1, Estoril Court                             55
Garden Road                             Hong Kong, HK          

 

  CONSULTING FIRMS CONT’D:           ALAN FOURNIER          
 
By:
/s/ Alan Fournier       Alan Fournier               Address:       11 Spring
Hollow Road                              Far Hills, New Jersey 07931  

 
 
5

--------------------------------------------------------------------------------

 

Schedule 1
 
Purchaser
Number of  Put Shares
Percentage Interest in Put Share Tranches
UTA Capital LLC
206,896 Shares
68.965%
Gal Dymant
36,208 Shares
12.069%
Alan Fournier
56,896 Shares
18.966%
Total
300,000 Shares
100%

 
 
6
 
 